
	
		II
		111th CONGRESS
		2d Session
		S. 3201
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2010
			Mr. Udall of Colorado
			 (for himself, Mr. Begich,
			 Mrs. McCaskill, Ms. Landrieu, Mr.
			 Warner, Mr. Nelson of
			 Nebraska, Mr. Bennet,
			 Mr. Leahy, Ms.
			 Mikulski, Mrs. Murray,
			 Mr. Kerry, Mr.
			 Bayh, Ms. Klobuchar,
			 Mrs. Lincoln, Mr. Casey, Mr.
			 Menendez, Mr. Cardin,
			 Mr. Brown of Ohio,
			 Mr. Sanders, Mr. Lautenberg, Mr.
			 Whitehouse, and Mr. Durbin)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to extend TRICARE
		  coverage to certain dependents under the age of 26.
	
	
		1.Short titleThis Act may be cited as the
			 TRICARE Dependent Coverage Extension
			 Act.
		2.Extension of dependent
			 coverage under TRICARE
			(a)Dependent
			 coverage
				(1)In
			 generalChapter 55 of title 10, United States Code, is amended by
			 adding at the end the following new section:
					
						1110b.TRICARE
				program: extension of dependent coverage
							(a)In
				generalIn accordance with
				subsection (c), an individual described in subsection (b) shall be deemed to be
				a dependent (as described in section 1072(2)(D) of this title) for purposes of
				TRICARE coverage.
							(b)Individual
				describedAn individual described in this subsection is an
				individual who—
								(1)with respect to a member or former member
				of a uniformed service, is—
									(A)a child who has
				not attained the age of 26 and is not eligible to enroll in an eligible
				employer-sponsored plan (as defined in section 5000A(f)(2) of the Internal
				Revenue Code of 1986); or
									(B)a person who—
										(i)is placed in the legal custody of the
				member or former member as a result of an order of a court of competent
				jurisdiction in the United States (or possession of the United States) for a
				period of at least 12 consecutive months;
										(ii)has not attained the age of 26;
										(iii)is not eligible
				to enroll in an eligible employer-sponsored plan (as defined in section
				5000A(f)(2) of the Internal Revenue Code of 1986);
										(iv)resides with the member or former member
				unless separated by the necessity of military service or to receive
				institutional care as a result of disability or incapacitation or under such
				other circumstances as the administering Secretary may by regulation
				prescribe;
										(v)is
				not otherwise a dependent of a member or a former member under any subparagraph
				of section 1072(2) of this title; and
										(vi)is not the child of a dependent who is
				described in subparagraph (D) or (I) of section 1072(2) of this title and is a
				covered beneficiary; and
										(2)meets other
				criteria specified in regulations prescribed by the administering
				Secretary.
								(c)Premium(1)The Secretary of Defense shall prescribe by
				regulation a premium for TRICARE coverage provided pursuant to this section to
				an individual described in subsection (b). The premium shall apply uniformly to
				all individuals covered by the coverage.
								(2)The monthly amount of the premium in effect
				for a month for TRICARE coverage pursuant to this section shall be an amount
				not to exceed the cost of coverage that the Secretary determines on an
				appropriate actuarial basis.
								(3)The Secretary shall prescribe the
				requirements and procedures applicable to the payment of premiums under this
				subsection.
								(4)Amounts collected as premiums under this
				subsection shall be credited to the appropriation available for the Defense
				Health Program Account under section 1100 of this title, shall be merged with
				sums in such Account that are available for the fiscal year in which collected,
				and shall be available under subsection (b) of such section for such fiscal
				year.
								(d)TRICARE coverage
				definedIn this section, the
				term TRICARE coverage means health care to which a dependent
				described in section 1072(2)(D) of this title is entitled under section 1076d,
				1076e, 1079, 1086, or 1097 of this
				title.
							.
				(2)Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 55 of such title is amended by inserting
			 after the item relating to section 1110a the following new item:
					
						
							1110b. TRICARE program: extension of
				dependent
				coverage.
						
						.
				(b)Conforming
			 amendmentParagraph (1) of
			 section 1086(c) of title 10, United States Code, is amended by inserting after
			 of this title the following: (or an individual described
			 in section 1110b(b) of this title who meets the requirements for a dependent
			 under paragraph (1) or (2) of such section 1076(b)).
			(c)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2010.
			
